CLOSING TABLE COPY


Exhibit 10.1

 

 
$75,000,000
 
CREDIT AGREEMENT
 
among
 
TEXAS-NEW MEXICO POWER COMPANY,
as the Borrower,


THE LENDERS IDENTIFIED HEREIN
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
UNION BANK, N.A.,
as Syndication Agent
 
and


KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent




 

 
DATED AS OF APRIL 30, 2009
















J.P. MORGAN SECURITIES
INC.                                                                                UNION
BANK,
N.A.                                                                 KEYBANK
NATIONAL
                      ASSOCIATION
as Joint Lead Arrangers and Co-Book Managers
 




 
 

--------------------------------------------------------------------------------

 

 

 
 TABLE OF CONTENTS
    SECTION 1  DEFINITIONS AND ACCOUNTING TERMS 
  1
 1.1
 Definitions.   1
 1.2
 Computation of Time Periods and Other Definitional Provisions.  17
 1.3
 Accounting Terms/Calculation of Financial Covenant.   17
 1.4
 Time.     18
 1.5
 Rounding of Financial Covenant.   18
 1.6
 References to Agreements and Requirement of Laws.   18
 1.7
  Letter of Credit Amounts.   18   SECTION 2  CREDIT FACILITY   18
 2.1
 Revolving Loans.   18
 2.2
 Letter of Credit Subfacility.   20
 2.3
 Continuations and Conversions.   26
 2.4
Minimum Amounts. 
 27
 2.5
 RESERVED.  27
 2.6
 RESERVED.   27
 2.7
 Evidence of Debt.   27   SECTION 3  GENERAL PROVISIONS APPLICABLE TO REVOLVING
LOANS   27
 3.1
 Interest.   27
 3.2
 Payments Generally  28
 3.3
 Prepayments.   29
 3.4
 Fees.       30
 3.5
 Payment in full at Maturity.   30
 3.6
 Computations of Interest and Fees.   30
 3.7
 Pro Rata Treatment.   31
 3.8
 Sharing of Payments.  32
 3.9
 Capital Adequacy.   32
   3.10
 Eurodollar Provisions.   33
   3.11
 Illegality.  33
   3.12
 Requirements of Law; Reserves on Eurodollar Loans.   33
   3.13
 Taxes.  34
   3.14
 Compensation.   36
   3.15
 Determination and Survival of Provisions.   37   SECTION 4  CONDITIONS
PRECEDENT TO CLOSING   38
 4.1
 Closing Conditions.   38   SECTION 5  CONDITIONS TO ALL EXTENSIONS OF CREDIT 
 41
 5.1
 Funding Requirements.   41   SECTION 6  REPRESENTATIONS AND WARRANTIES   41
 6.1
 Organization and Good Standing.   41
 6.2
 Due Authorization.   42
 6.3
 No Conflicts.   42
 6.4
 Consents.   42
 6.5
 Enforceable Obligations.   42
 6.6
 Financial Condition.   42
 6.7
 No Material Change.  43
 6.8
 No Default.   43
 6.9
 Litigation.   43
   6.10
 Taxes.   43
   6.11
 Compliance with Law.   43
   6.12
 ERISA.   43      

 
 
i

--------------------------------------------------------------------------------


 
 6.13
Use of Proceeds; Margin Stock.
 44
 6.14
 Government Regulation.   45
 6.15
 Solvency.  45
 6.16
 Disclosure.   45
 6.17
 Environmental Matters.   45
 6.18
 RESERVED.  45
 6.19
 RESERVED.   46   SECTION 7  AFFIRMATIVE COVENANTS   46
 7.1
 Information Covenants.   46
 7.2
 Financial Covenant.   48
 7.3
 Preservation of Existence and Franchises.   48
 7.4
 Books and Records.  48
 7.5
 Compliance with Law.   49
 7.6
 Payment of Taxes and Other Indebtedness.   49
 7.7
  Insurance.   49
 7.8
 Performance of Obligations.   49
 7.9
 Use of Proceeds.   49
   7.10
 Audits/Inspections.   49
   7.11
 Ownership of Certain Subsidiaries.   50   SECTION 8  NEGATIVE COVENANTS   50
 8.1
 Nature of Business. 
 50
 8.2
 Consolidation and Merger.   50
 8.3
 Sale or Lease of Assets.   50
 8.4
 Affiliate Transactions.   50
 8.5
 Liens.   50
 8.6
 Accounting Changes.   52
 8.7
 Burdensome Agreements.   52   SECTION 9  EVENTS OF DEFAULT  52
 9.1
 Events of Default.   52
 9.2
 Acceleration; Remedies.   54
 9.3
 Allocation of Payments After Event of Default.   55   SECTION 10  AGENCY
PROVISIONS   56
 10.1
 Appointment and Authority.   56
 10.2
 Rights as a Lender.   56
 10.3
 Exculpatory Provisions.   57
 10.4
 Reliance by Administrative Agent.  58
 10.5
 Delegation of Duties.   58
 10.6
 Resignation of Administrative Agent.   58
 10.7
 Non-Reliance on Administrative Agent and Other Lenders.   59
 10.8
 No Other Duties, Etc.  59
 10.9
 Administrative Agent May File Proofs of Claim.   59   SECTION
11  MISCELLANEOUS   60
 11.1
 Notices; Effectiveness; Electronic Communication.   60
 11.2
 Right of Set-Off.   62
 11.3
 Successors and Assigns.   62
 11.4
 No Waiver; Remedies Cumulative.   65
 11.5
 Attorney Costs, Expenses, Taxes and Indemnification by Borrower.   65
 11.6
 Amendments, Etc.   67
 11.7
 Counterparts.   67
 11.8
 Headings.   68
 11.9
 Survival of Indemnification and Representations and Warranties.   68

 
ii

--------------------------------------------------------------------------------


 
   11.10
 Governing Law; Venue; Service.   69
   11.11
 Waiver of Jury Trial; Waiver of Consequential Damages.   69
   11.12
 Severability.   69
   11.13
 Further Assurances.   69
   11.14
 Confidentiality.   69
   11.15
 Entirety.   70
   11.16
 Binding Effect; Continuing Agreement.   70
   11.17
 Regulatory Statement.   71
   11.18
 USA Patriot Act Notice.   71
   11.19
 Acknowledgment.   71
   11.20
 Replacement of Lenders.   71      

 
 
 
iii 

--------------------------------------------------------------------------------

 





 

SCHEDULES  
 
  Schedule 1.1(a)       Pro Rata Shares
Schedule 1.1(c) 
 Existing Letters of Credit Schedule 11.1  Notices Schedule 11.3      Processing
and Recording Fees          EXHIBITS        Exhibit 1.1.1   Form of FMB Delivery
Agreement  Exhibit 1.1.2     Form of Third Supplemental Indenture  Exhibit
2.1(b)    Form of Notice of Borrowing  Exhibit 2.1(e)  Form of Note  Exhibit
2.3    Form of Notice of Continuation/Conversion  Exhibit 7.1(c)     Form of
Compliance Certificate  Exhibit 11.3(b)   Form of Assignment and Assumption    

 
 


               
                    
                        
                    




 


                           
                        
                        
                         
                            
                       
                      



 
iv 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT




THIS CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of April 30,
2009 among TEXAS-NEW MEXICO POWER COMPANY, a Texas corporation (together with
its successors and permitted assigns, the “Borrower”), the Lenders and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.


RECITALS


WHEREAS, the Borrower has requested that the Lenders make available a senior
revolving credit facility in an aggregate principal amount of $75,000,000; and


WHEREAS, the Lenders party hereto have agreed to make the senior revolving
credit facility available on the terms and conditions hereinafter set forth.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




SECTION 1


DEFINITIONS AND ACCOUNTING TERMS


1.1                 Definitions.


The following terms shall have the meanings specified herein unless the context
otherwise requires.  Defined terms herein shall include in the singular number
the plural and in the plural the singular:


“2009 Term Loan Credit Agreement” means a term loan credit agreement dated as of
March 25, 2009, among the Borrower, the lenders parties thereto, and Union Bank,
N.A., as administrative agent on behalf of such lenders, as it may be amended,
supplemented, extended or otherwise modified form time to time.


“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.


“Administrative Agent” means JPMCB or any successor administrative agent
appointed pursuant to Section 10.6.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Fees” has the meaning set forth in Section 3.4(d).


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or
 

--------------------------------------------------------------------------------


under direct or indirect common control with such Person.  A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power (a) to vote 10% or more of the securities having ordinary
voting power for the election of directors of such Person or (b) to direct or
cause direction of the management and policies of such Person, whether through
the ownership of voting securities, by contract or otherwise.


“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.


“Applicable Percentage” means, for Eurodollar Loans, Base Rate Loans, L/C Fees
and Commitment Fees, the appropriate applicable percentages, in each case
(subject to the exceptions indicated below) corresponding to the Debt Rating in
effect as of the most recent Calculation Date as shown below:


Pricing Level
Debt Rating
Applicable Percentage for LIBOR-based Loans and Letter of Credit Fees
Applicable Percentage for Base Rate Loans
Applicable Percentage for Commitment Fees
I
A-/A3
2.50%
1.50%
0.500%
II
BBB+/Baa1
3.00%
2.00%
0.625%
III
BBB/Baa2
3.50%
2.50%
0.750%
IV
BBB-/Baa3
4.00%
3.00%
1.000%
V*
<BBB- or unrated/
<Baa3 or unrated
4.50%
3.50%
1.350%



*           If the Debt Rating by only one of S&P or Moody’s is below BBB- or
Baa3, respectively, Pricing Level V shall apply.


The Applicable Percentage shall be determined based on the applicable Debt
Ratings and adjusted on the date one Business Day after the date on which an
applicable Debt Rating is upgraded or downgraded in a manner which requires a
change in the then applicable Pricing Level set forth above (the date the Debt
Ratings begin to apply and each such adjustment date referred to herein as a
“Calculation Date”). If at any time there is a split in the Borrower’s Debt
Rating between S&P and Moody’s and the Debt Ratings from S&P and Moody’s shall
be BBB- or better and Baa3 or better, respectively, the Applicable Percentage
shall be determined by the higher of the two Debt Ratings (i.e. the lower
pricing); provided that, except as otherwise provided in the footnote to the
table set forth above, if the two Debt Ratings are more than one level apart,
the Applicable Percentage shall be based on the Debt Rating which is one level
higher than the lower rating.  If the Borrower does not have a Debt Rating from
either S&P or Moody’s, then Pricing Level V shall apply.  Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Percentage shall be
applicable to all existing Loans as well as any new Loans made.  The applicable
Pricing Level for Applicable Percentage, as of the Closing Date, shall be
Pricing Level III.


2

--------------------------------------------------------------------------------


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means J.P. Morgan Securities Inc., Key Bank National Association and
Union Bank, N.A., in each case together with its successors and/or assigns.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).


“Authorized Officer” means any of the president, chief executive officer, chief
financial officer or treasurer of the Borrower.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” (the “Prime Rate”) and (c) the Adjusted Eurodollar Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that for the avoidance
of doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters BBA Libor Rates page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. (London time) on such
day.  The Prime Rate is a rate publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Rate or the Adjusted Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate,
respectively.


“Base Rate Loan” means any Revolving Loan bearing interest at a rate determined
by reference to the Base Rate.


“Borrower Obligations” means, with respect to the Borrower, without duplication,
all of the obligations of the Borrower to the Lenders and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents.


“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.1.


“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans such day is also a day on which dealings are conducted by and
between banks in the London interbank market.


3

--------------------------------------------------------------------------------


“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer.


“Change of Control” means the occurrence of any of the following:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of  twenty-five (25%) of the Capital Stock of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (c) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, or control over the Voting Stock of the Parent on a fully-diluted basis
(and taking into account all such Voting Stock that such Person or group has the
right to acquire pursuant to any option right) representing twenty-five
(25%)  or more of the combined voting power of such Voting Stock; or (d) the
Parent shall cease to own, directly or indirectly, and free and clear of all
Liens or other encumbrances, at least 100% of the outstanding Voting Stock of
the Borrower on a fully diluted basis.


“Closing Date” means the date of this Credit Agreement, which is the first date
all the conditions precedent in Section 4.1 are satisfied or waived in
accordance with Section 4.1.


4

--------------------------------------------------------------------------------


“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.


“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.1 and (b) fund or purchase
Participation Interests in L/C Obligations pursuant to Section 2.2, in an
aggregate principal amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Revolving Committed Amount as set forth opposite
such Lender’s name on Schedule 1.1(a) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.


“Compensation Period” has the meaning set forth in Section 3.2(c)(ii).


“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.


“Consolidated Capitalization” means, with respect to any Person, the sum of (a)
all of the shareholders’ equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) 75% of the outstanding principal
amount of Specified Securities of such Person and its Subsidiaries.


“Consolidated Indebtedness” means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b) the outstanding principal amount of stranded cost securitization bonds of
such Person and its Subsidiaries minus (c) an amount equal to the lesser of (i)
75% of the outstanding principal amount of Specified Securities of such Person
and its Subsidiaries or (ii) 10% of Consolidated Capitalization (calculated
assuming clause (i) above is applicable).


“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).


5

--------------------------------------------------------------------------------


“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).


“Credit Agreement” has the meaning set forth in the Preamble hereof.


“Credit Documents” means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion, the Third Supplemental
Indenture, the First Mortgage Bonds, the FMB Delivery Agreement and any other
document, agreement or instrument entered into or executed in connection with
the foregoing (other than the FMB Mortgage).


“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders”.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Rating” means the long term secured senior non-credit enhanced debt rating
of the Borrower by S&P and Moody’s.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).


“Defaulting Lender” means, any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Revolving Loans or
Participation Interest within three Business Days after the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, the
L/C Issuer or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Credit Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Credit Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Credit Agreement relating to its obligations to fund prospective Revolving
Loans and Participation Interests, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days after the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its
 
6

--------------------------------------------------------------------------------


business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.


“Dollars” and “$” means dollars in lawful currency of the United States of
America.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent, the L/C Issuer and the Borrower (such approval not to
be unreasonably withheld or delayed); provided that (i) the Borrower’s consent
is not required during the existence and continuation of a Default or an Event
of Default, (ii) approval by the Borrower shall be deemed given if no objection
is received by the assigning Lender and the Administrative Agent from the
Borrower within five Business Days after notice of such proposed assignment has
been delivered to the Borrower and (iii) neither the Borrower nor any Subsidiary
or Affiliate of the Borrower shall qualify as an Eligible Assignee.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.


“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.


“ERISA Affiliate” means, with respect to the Borrower, any Person (including any
trade or business, whether or not incorporated) that would be deemed to be under
“common control” with, or a member of the same “controlled group” as, the
Borrower or any of its Subsidiaries, within the meaning of Sections 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.


“ERISA Event” means, with respect to the Borrower: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by the Borrower, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries or
any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA, (c) the
distribution by the
 
7

--------------------------------------------------------------------------------


Borrower, any of its Subsidiaries or any ERISA Affiliate under Section 4041 or
4041A of ERISA of a notice of intent to terminate any Plan or the taking of any
action to terminate any Plan, (d) the commencement of proceedings by the PBGC
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower, any of its
Subsidiaries or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(e) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower, any of its Subsidiaries or any ERISA Affiliate to enforce
Section 515 of ERISA, which is not dismissed within thirty (30) days, (f) the
imposition upon the Borrower, any of its Subsidiaries or any ERISA Affiliate of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of the Borrower, any of its Subsidiaries
or any ERISA Affiliate as a result of any alleged failure to comply with the
Code or ERISA in respect of any Plan, (g) the engaging in or otherwise becoming
liable for a nonexempt Prohibited Transaction by the Borrower, any of its
Subsidiaries or any ERISA Affiliate, (h) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary of any Plan for which the Borrower,
any of its Subsidiaries or any ERISA Affiliate may be directly or indirectly
liable, (i) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if the Borrower, any
of its Subsidiaries or any ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of such sections or (j) the
withdrawal of the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Multiple Employer Plan during a play year in which it was a substantial
employer (as such term is defined in Section 4001(a)(2) of ERISA), or the
termination of a Multiple Employer Plan.


“Eurodollar Loan” means a Revolving Loan bearing interest based at a rate
determined by reference to the Adjusted Eurodollar Rate.


“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by JPMCB and with a term equivalent to such Interest Period would be
offered by JPMCB’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the commencement of such Interest Period.


“Event of Default” has the meaning set forth in Section 9.1.


“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 15, 2005, by and among the Parent and First Choice
Power,  L.P., as borrowers, the lenders and financial institutions parties
thereto, Bank of America, N.A., as administrative agent,
 
8

--------------------------------------------------------------------------------


Wachovia Bank, National Association, as syndication agent, and Citibank, N.A.,
JPMCB and Union Bank, N.A. (formerly known as Union Bank of California, N.A.),
as co-documentation agents, as it may be amended, extended or otherwise modified
from time to time.


“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1(c).


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to JPMCB on such day on such
transactions as determined by the Administrative Agent.


“Fee Letters” means those certain letter agreements, each dated as of April 14,
2009, among (a) the Borrower, JPMCB, as administrative agent, and J.P. Morgan
Securities Inc. and (b) the Borrower, JPMCB and the Arrangers, in each case as
amended, modified, supplemented or restated from time to time.


“Financial Officer” means the chief financial officer,  principal accounting
officer or treasurer of the Borrower.


“First Mortgage Bonds” means the First Mortgage Bonds, Due 2011, Series 2009C,
which shall be substantially in the form of Exhibit A to the Third Supplemental
Indenture.


“First Mortgage Bond Trustee” means The Bank of New York Mellon Trust Company,
N.A., as trustee under the FMB Mortgage, together with its permitted successors
and assigns in such capacity.


“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.


“Fiscal Year” means the calendar year ending December 31.


“FMB Delivery Agreement” means a bond delivery agreement whereby the
Administrative Agent (a) acknowledges delivery of the First Mortgage Bonds and
(b) agrees to hold the First Mortgage Bonds for the benefit of the Lenders and
to distribute all payments made by the Borrower on account thereof to the
Lenders, substantially in the form of Exhibit 1.1.1.


“FMB Mortgage” means that certain First Mortgage Indenture, dated as of March
23, 2009, between the Borrower and the First Mortgage Bond Trustee, as amended,
restated or otherwise modified from time to time.


“FMB Mortgage Documents” means the FMB Mortgage, together with any supplemental
indentures issued pursuant thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Foreign Lender” has the meaning set forth in Section 3.13(f).


9

--------------------------------------------------------------------------------


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.


“Government Acts” has the meaning set forth in Section 2.2(k).


“Governmental Authority” means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including, without limitation, any state dental board)
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.


“Granting Lender” has the meaning specified in Section 11.3(h).


“Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.


“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Borrower
to its jurisdictional and wholesale customers in the ordinary course of
business).


“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as
 
10

--------------------------------------------------------------------------------


of any date as if such agreement or arrangement were terminated as of such date
in accordance with the applicable rules under GAAP, (h) all Contingent
Obligations of such Person, (i) all obligations and liabilities of such Person
incurred in connection with any transaction or series of transactions providing
for the financing of assets through one or more securitizations or in connection
with, or pursuant to, any synthetic lease or similar off-balance sheet
financing, (j) the aggregate amount of uncollected accounts receivable of such
Person subject at the time of determination to a sale of receivables (or similar
transaction) to the extent such transaction is effected with recourse to such
Person (whether or not such transaction would be reflected on the balance sheet
of such Person in accordance with GAAP), (k) all Specified Securities and (l)
all indebtedness referred to in clauses (a) through (k) above secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person.


“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).


“Indemnitees” has the meaning set forth in Section 11.5(b).


“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan, the date of any prepayment of the
Loans pursuant to Section 3.3 and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates and (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter, the date of any prepayment of the Loans
pursuant to Section 3.3 and the Maturity Date.


“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period shall extend beyond the Maturity Date.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“JPMCB” means JPMorgan Chase Bank, N.A., together with its successors and/or
assigns.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental
 
11

--------------------------------------------------------------------------------


Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof, the renewal or increase of
the amount thereof or any extension of credit resulting from a drawing
thereunder that has not been reimbursed.


“L/C Fees” has the meaning set forth in Section 3.4(c).


“L/C Fronting Fee” has the meaning set forth in Section 2.2(i).


“L/C Issuer” means JPMCB, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Sublimit” means an amount equal to TEN MILLION DOLLARS
($10,000,000).  The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Committed Amount.


“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether
 
12

--------------------------------------------------------------------------------


voluntary or involuntary, including, without limitation, the interest of any
vendor or lessor under any conditional sale agreement, title retention
agreement, capital lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.


“Mandatory Borrowing” has the meaning set forth in Section 2.2(d).


“Margin Stock” has the meaning ascribed to such term in Regulation U.


“Material Adverse Change” means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Borrower and its Subsidiaries, taken as a whole.


“Material Adverse Effect” means, with respect to the Borrower, a material
adverse effect upon (a) the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any of its Subsidiaries to perform its obligations under this Credit
Agreement or any of the other Credit Documents or the FMB Mortgage, (c) the
legality, validity or enforceability of this Credit Agreement or any of the
other Credit Documents or the FMB Mortgage or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder or (d) the
Mortgaged Property taken as a whole, the Lien of the FMB Mortgage Documents on
such Mortgaged Property in favor of the First Mortgage Bond Trustee for the
benefit of the holders of First Mortgage Bonds, including the Administrative
Agent (for its benefit and for the benefit of the Lenders) or the priority of
such Lien.


“Maturity Date” means April 29,  2011.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgaged Property” means the real property, fixtures and personal property
identified in the FMB Mortgage Documents and is now or hereafter owned by
Borrower, but excluding therefrom all “Excepted Property” (as such term is
defined in the FMB Mortgage) and such other properties as have been released or
excepted from the Lien of the FMB Mortgage Documents.


“Multiemployer Plan” means, with respect to the Borrower, any “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA to which the Borrower,
any of its Subsidiaries or any ERISA Affiliate makes, is making or is obligated
to make contributions or has made or been obligated to make contributions.


“Multiple Employer Plan” means, with respect to the Borrower, a Single Employer
Plan to which the Borrower, any of its Subsidiaries or any ERISA Affiliate and
at least one employer other than the Borrower, any of its Subsidiaries or any
ERISA Affiliate are contributing sponsors.


“Note Facilities Documentation” means the FMB Mortgage, the First Supplemental
Indenture dated as of March 23, 2009 issued pursuant thereto, the Second
Supplemental Indenture dated as of March 25, 2009 issued pursuant thereto, the
Third Supplemental Indenture issued pursuant thereto and any other supplemental
indentures, notes or other securities issued pursuant thereto or in connection
therewith, as the same may be amended, supplemented, extended or otherwise
modified from time to time.


“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Revolving Loans made to the Borrower provided pursuant to
Section 2.1, individually
 
13

--------------------------------------------------------------------------------


or collectively, as appropriate, as such promissory notes may be amended,
modified, supplemented, extended, renewed or replaced from time to time and as
evidenced in the form of Exhibit 2.1(e).


“Notice of Borrowing” means a request by the Borrower for a Revolving Loan in
the form of Exhibit 2.1(b).


“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.


“Other Taxes” has the meaning set forth in Section 3.13(b).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.


“Parent” means PNM Resources, Inc., a New Mexico corporation, together with its
successors and permitted assigns.


“Participant” has the meaning set forth in Section 11.3(d).


“Participation Interest” means (a) the purchase by a Lender of a participation
in Letters of Credit or L/C Obligations as provided in Section 2.2 or (b) the
purchase by a Lender of a participation in any Revolving Loan as provided in
Section 3.8.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.


“Plan” means, with respect to the Borrower, any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA) which is covered by ERISA and with respect
to which the Borrower, any of its Subsidiaries or any ERISA Affiliate is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” within the meaning of Section 3(5) of ERISA.


“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.


“Prime Rate” has the meaning set forth in the definition of Base Rate in this
Section 1.1.


“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Revolving Committed Amount at
such time; provided that if the Commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.2 or otherwise, then the Pro Rata Share of
each Lender shall be determined based on such Lender’s percentage ownership of
the sum of the aggregate amount of outstanding Revolving Loans plus the
aggregate amount of outstanding L/C Obligations.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 1.1(a) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.


14

--------------------------------------------------------------------------------


“Prohibited Transaction” means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.


“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.


“Register” has the meaning set forth in Section 11.3(c).


“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.


“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.


“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time.  For
purposes of the preceding sentence, the term “Credit Exposure” as applied to
each Lender shall mean (a) at any time prior to the termination of the
Commitments, the Pro Rata Share of such Lender of the Revolving Committed Amount
multiplied by the Revolving Committed Amount and (b) at any time after the
termination of the Commitments, the sum of (i) the principal balance of the
outstanding Revolving Loans of such Lender plus (ii) such Lender’s Participation
Interests in the face amount of the outstanding Letters of Credit.


“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents or the FMB Mortgage Documents.


“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer,
principal accounting officer or treasurer of the Borrower, and any other officer
or similar official thereof responsible for the administration of the
obligations of the Borrower in respect of this Credit Agreement and the other
Credit Documents.


“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person.


15

--------------------------------------------------------------------------------


“Revolving Committed Amount” means SEVENTY-FIVE MILLION DOLLARS ($75,000,000) or
such other amount, as it may be reduced from time to time in accordance with
Section 2.1(d).


“Revolving Loans” or “Loans” has the meaning set forth in Section 2.1(a).


“S&P” means Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies, Inc. and its successors.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.


“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.


“SPC” has the meaning set forth in Section 11.3(h).


“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as “FELINE PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and generally
referred to as “equity units” and (c) all other securities issued by such Person
that are similar to those described in the forgoing clauses (a) and (b).


“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time.  Any reference to Subsidiary herein, unless otherwise
identified, shall mean a Subsidiary, direct or indirect, of the Borrower.  Any
reference to a Subsidiary of the Borrower herein shall not include any
Subsidiary that is inactive, has minimal or no assets and does not generate
revenues.


“Taxes” has the meaning set forth in Section 3.13(a).


16

--------------------------------------------------------------------------------


“Third Supplemental Indenture” means that certain Third Supplemental Indenture
dated as of April 30, 2009, to the FMB Mortgage, entered into by and between the
Borrower and the First Mortgage Bond Trustee, substantially in the form of
Exhibit 1.1.2, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.


“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.


“Unreimbursed Amount” has the meaning specified in Section 2.2(d)(i).


“Unused Revolving Commitment” means, for any date of determination, the amount
by which (a) the aggregate Revolving Committed Amount on such date exceeds (b)
the sum of the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding L/C Obligations on such date.


“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).


1.2                Computation of Time Periods and Other Definitional
Provisions.


For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.


1.3                Accounting Terms/Calculation of Financial Covenant.


Except as otherwise expressly provided herein, all accounting terms used herein
or incorporated herein by reference shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. Notwithstanding
anything to the contrary in this Credit Agreement, for purposes of calculation
of the financial covenant set forth in Section 7.2, all accounting
determinations and computations thereunder shall be made in accordance with GAAP
as in effect as of the date of this Credit Agreement applied on a basis
consistent with the application used in preparing the most recent financial
statements of the Borrower referred to in Section 4.1(d).  In the event that any
changes in GAAP after such date are required to be applied to the Borrower, and
would affect the computation of the financial covenant contained in Section 7.2,
such changes shall be followed only from and after the date this Credit
Agreement shall have been amended to take into account any such
changes.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.


17

--------------------------------------------------------------------------------


1.4                 Time.


All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.


1.5                 Rounding of Financial Covenant.


Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.6                References to Agreements and Requirement of Laws.


Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.


1.7                Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




SECTION 2


CREDIT FACILITY


2.1                Revolving Loans.


(a)           Revolving Loan Commitment.   Subject to the terms and conditions
set forth herein, each Lender severally agrees to make revolving loans (each a
“Revolving Loan” or “Loan” and collectively the “Revolving Loans” or “Loans”) in
Dollars to the Borrower, at any time and from time to time, during the period
from and including the Closing Date to but not including the Maturity Date (or
such earlier date if the Commitments have been terminated as provided herein);
provided, however, that after giving effect to any Borrowing (i) the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations shall not exceed the lesser of
(x)  the Revolving Committed Amount and (y) the face amount of the First
Mortgage Bonds and (ii) with respect to each individual Lender, the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations of such Lender shall not exceed
such Lender’s Pro Rata Share of the Revolving Committed Amount.  Subject to the
terms of this
 
18

--------------------------------------------------------------------------------


Credit Agreement (including Section 3.3), the Borrower may borrow, repay and
reborrow Revolving Loans.


(b)           Method of Borrowing for Revolving Loans.  By no later than 11:00
a.m. (i) on the date of the requested Borrowing of Revolving Loans that will be
Base Rate Loans and (ii) three Business Days prior to the date of the requested
Borrowing of Revolving Loans that will be Eurodollar Loans, the Borrower shall
telephone the Administrative Agent as well as submit a written Notice of
Borrowing in the form of Exhibit 2.1(b) to the Administrative Agent setting
forth (A) the amount requested, (B) the date of the requested Borrowing, (C) the
Type of Revolving Loan, (D) with respect to Revolving Loans that will be
Eurodollar Loans, the Interest Period applicable thereto, and (E) certification
that the Borrower has complied in all respects with Section 5.  If the Borrower
shall fail to specify (1) an Interest Period in the case of a Eurodollar Loan,
then such Eurodollar Loan shall be deemed to have an Interest Period of one
month or (2) the Type of Revolving Loan requested, then such Revolving Loan
shall be deemed to be a Base Rate Loan.  All Revolving Loans made on the Closing
Date shall be Base Rate Loans.  Thereafter, all or any portion of the Revolving
Loans may be converted into Eurodollar Loans in accordance with the terms of
Section 2.3.


(c)           Funding of Revolving Loans.  Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly inform the Lenders as to the
terms thereof.  Each such Lender shall make its Pro Rata Share of the requested
Revolving Loans available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Notice of Borrowing.  Upon satisfaction
of the conditions set forth in Section 5, the amount of the requested Revolving
Loans will then be made available to the Borrower by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.


(d)           Reductions of Revolving Committed Amount.  Upon at least three
Business Days’ notice, the Borrower shall have the right to permanently
terminate or reduce the aggregate unused amount of the Revolving Committed
Amount at any time or from time to time; provided that (i) each partial
reduction shall be in an aggregate amount at least equal to $5,000,000 and in
integral multiples of $1,000,000 above such amount and (ii) no reduction shall
be made which would reduce the Revolving Committed Amount to an amount less than
the sum of the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding L/C Obligations.  Any reduction in
(or termination of) the Revolving Committed Amount shall be permanent and may
not be reinstated.


(e)           Notes; First Mortgage Bonds.  (i) At the request of any Lender,
the Revolving Loans made by such Lender shall be evidenced by duly executed
promissory notes of the Borrower in favor of such Lender in substantially the
form of Exhibit 2.1(e).  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.


(ii)           To the extent set forth in the Third Supplemental Indenture and
the First Mortgage Bonds, the First Mortgage Bonds are to be issued and
delivered to the Administrative Agent in order to provide collateral security
for the Borrower Obligations.


19

--------------------------------------------------------------------------------


2.2                Letter of Credit Subfacility.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein and other
terms and conditions that the L/C Issuer may reasonably require, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.2, from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue standby
Letters of Credit in Dollars for the account of the Borrower and to amend
Letters of Credit previously issued by it, in each case in accordance with
subsection (b) below and (B) the Lenders severally agree to participate in such
Letters of Credit; provided, however, that after giving effect to the issuance
of any Letter of Credit (1) the sum of the aggregate principal amount of
outstanding Revolving Loans plus the aggregate principal amount of outstanding
L/C Obligations shall not exceed the Revolving Committed Amount, (2) with
respect to each individual Lender, the sum of the aggregate principal amount of
outstanding Revolving Loans of such Lender plus the aggregate principal amount
of outstanding L/C Obligations of such Lender shall not exceed such Lender’s Pro
Rata Share of the Revolving Committed Amount and (3) the aggregate amount of L/C
Obligations shall not at any time exceed the Letter of Credit Sublimit.  Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.


(ii)           The L/C Issuer shall be under no obligation to issue or amend any
Letter of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;


(C)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;


(D)           such Letter of Credit is in an initial amount less than $100,000
(unless otherwise agreed to by the L/C Issuer), is to be used for a purpose
other than as permitted by Section 7.9, or is denominated in a currency other
than Dollars; or


20

--------------------------------------------------------------------------------


(E)           a default of any Lender’s obligations to fund under Section 2.2(d)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.


(iii)                      The L/C Issuer shall be under no obligation to amend
any Letter of Credit if (A) the L/C Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.


(b)           Procedures for Issuance and Amendment of Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  The Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as applicable.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount
thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended, (2) the proposed date of amendment thereof (which shall
be a Business Day), (3) the nature of the proposed amendment and (4) such other
matters as the L/C Issuer may require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.


(iii)                      RESERVED.


(iv)                      Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


21

--------------------------------------------------------------------------------


(c)           Participations.


(i)           On the Closing Date and subject to the satisfaction of the
conditions precedent set forth in Section 4.1, (i) each Existing Letter of
Credit shall be deemed to have been issued pursuant to this Agreement and shall
be governed by the provisions of this Section 2.2, together with the other terms
and conditions of this Agreement and (ii) each Lender shall be deemed to have
purchased without recourse a risk participation from the L/C Issuer in each
Existing Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Pro Rata
Share of the obligations under such Existing Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the L/C Issuer therefor and discharge when
due, its Pro Rata Share of the obligations arising under such Existing Letter of
Credit.


(ii)           Each Lender, upon issuance of a Letter of Credit, shall be deemed
to have purchased without recourse a risk participation from the L/C Issuer in
such Letter of Credit and the obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Pro Rata Share of the
obligations under such Letter of Credit, and shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the L/C Issuer therefor and discharge when due, its Pro Rata Share of
the obligations arising under such Letter of Credit.


(d)           Reimbursement.


(i)           In the event of any drawing under any Letter of Credit, the L/C
Issuer will promptly notify the Borrower.  The Borrower shall reimburse the L/C
Issuer on the day of drawing under any Letter of Credit either with the proceeds
of a Revolving Loan obtained hereunder or otherwise in immediately available
funds.  If the Borrower shall fail to reimburse the L/C Issuer as provided
hereinabove (the “Unreimbursed Amount”), the unreimbursed amount of such drawing
shall bear interest at a per annum rate equal to the Base Rate plus two percent
(2%).


(ii)           Subsequent to a drawing under any Letter of Credit, unless the
Borrower shall immediately notify the L/C Issuer of its intent to otherwise
reimburse the L/C Issuer, the Borrower shall be deemed to have requested a Base
Rate Loan in the amount of the drawing as described herein, the proceeds of
which will be used to satisfy the reimbursement obligations.  On any day on
which the Borrower shall be deemed to have requested a Revolving Loan borrowing
to reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Revolving Loan has been deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised solely of Base Rate Loans (each such borrowing, a
“Mandatory Borrowing”) shall be immediately made from all Lenders (without
giving effect to any termination of the Commitments pursuant to Section 9.2 or
otherwise) pro rata based on each Lender’s respective Pro Rata Share and the
proceeds thereof shall be paid directly to the L/C Issuer for application to the
respective L/C Obligations.  Each Lender hereby irrevocably agrees to make such
Revolving Loans immediately upon any such request or deemed request on account
of each such Mandatory Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (A) the amount
of Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (B)
 
22

--------------------------------------------------------------------------------


the failure of any conditions specified in Section 5.1 to have been satisfied,
(C) the existence of a Default or an Event of Default, (D) the failure of any
such request or deemed request for Revolving Loans to be made by the time
otherwise required hereunder, (E) the date of such Mandatory Borrowing, or (F)
any reduction in the Revolving Committed Amount or any termination of the
Commitments.


(iii)                      In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each such Lender hereby agrees that it
shall forthwith fund (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) its Pro Rata Share in the
outstanding L/C Obligations; provided, that in the event any Lender shall fail
to fund its Pro Rata Share on the day the Mandatory Borrowing would otherwise
have occurred, then the amount of such Lender’s unfunded participation interest
therein shall bear interest payable to the L/C Issuer upon demand, at the rate
equal to, if paid within two Business Days of such date, the Federal Funds Rate,
and thereafter at a rate equal to the Base Rate.  Simultaneously with the making
of each such payment by a Lender to the L/C Issuer, such Lender shall,
automatically and without any further action on the part of the L/C Issuer or
such Lender, acquire a participation in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to the L/C
Issuer) in the related unreimbursed drawing portion of the L/C Obligation and in
the interest thereon and shall have a claim against the Borrower with respect
thereto.  Any payment by the Lenders pursuant to this clause (iii) shall not
relieve or otherwise impair the obligations of the Borrower to reimburse the L/C
Issuer under a Letter of Credit.


(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit issued at its
request shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other agreement or instrument relating thereto;


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)                      any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;


(iv)                      any payment by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to
 
23

--------------------------------------------------------------------------------


any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable, (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.2(e) provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


(g)           Cash Collateral.  If, as of the Letter of Credit Expiration Date,
any Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then aggregate
principal amount of all L/C Obligations owing by it (in an amount equal to such
aggregate principal amount determined as of the Letter of Credit Expiration
Date).  The Borrower hereby grants to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, a security interest in all such cash, deposit
accounts and all balances
 
24

--------------------------------------------------------------------------------


therein and all proceeds of the foregoing.  Cash collateral shall be maintained
in blocked, non-interest bearing deposit accounts at JPMCB.


(h)           Applicability of ISP.   Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.


(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amount set forth in
the Fee Letter described in clause (a) of the definition thereof (the “L/C
Fronting Fee”).  The L/C Fronting Fee shall be computed on a quarterly basis in
arrears and shall be due and payable on the last Business Day of each Fiscal
Quarter (as well as on the Letter of Credit Expiration Date) for the Fiscal
Quarter (or portion thereof) then ending, beginning with the first of such dates
to occur after the issuance of such Letter of Credit.  In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(j)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.


(k)           Indemnification of L/C Issuer.


(i)           In addition to its other obligations under this Credit Agreement,
the Borrower hereby agrees to protect, indemnify, pay and hold the L/C Issuer
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the L/C Issuer may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Letter of Credit for the account of the Borrower or
(B) the failure of the L/C Issuer to honor a drawing under a Letter of Credit
issued for the account of the Borrower as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).


(ii)           As between the Borrower and the L/C Issuer, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  In the absence of gross negligence or willful misconduct,
the L/C Issuer shall not be responsible for:  (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit
 
25

--------------------------------------------------------------------------------


or of the proceeds thereof; and (G) any consequences arising from causes beyond
the control of the L/C Issuer, including, without limitation, any Government
Acts.  None of the above shall affect, impair, or prevent the vesting of the L/C
Issuer’s rights or powers hereunder.


(iii)                      In furtherance and extension and not in limitation of
the specific provisions hereinabove set forth, any action taken or omitted by
the L/C Issuer, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the L/C Issuer
under any resulting liability to the Borrower.  It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the L/C Issuer against any and all risks involved in the issuance of
the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts.  The L/C
Issuer shall not, in any way, be liable for any failure by the L/C Issuer or
anyone else to pay any drawing under any Letter of Credit as a result of any
Government Acts or any other cause beyond the control of the L/C Issuer.


(iv)                      Nothing in this subsection (k) is intended to limit
the reimbursement obligation of the Borrower contained in this Section 2.2.  The
obligations of the Borrower under this subsection (k) shall survive the
termination of this Credit Agreement.  No act or omission of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the L/C Issuer to enforce any right, power or benefit under this
Credit Agreement.


(l)           Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.


2.3                Continuations and Conversions.


Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans into Eurodollar Loans or
to convert Eurodollar Loans into Base Rate Loans.  By no later than 11:00 a.m.
(a) on the date of the requested conversion of a Eurodollar Loan to a Base Rate
Loan and (b) three Business Days prior to the date of the requested continuation
of a Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the
Borrower shall provide telephonic notice to the Administrative Agent, followed
promptly by a written Notice of Continuation/Conversion in the form of Exhibit
2.3, setting forth whether the Borrower wishes to continue or convert such
Revolving Loans.  Notwithstanding anything herein to the contrary, (A) except as
provided in Section 3.11, Eurodollar Loans may only be continued or converted
into Base Rate Loans on the last day of the Interest Period applicable thereto,
(B) Eurodollar Loans may not be continued nor may Base Rate Loans be converted
into Eurodollar Loans during the existence and continuation of a Default or an
Event of Default and (C) any request to continue a Eurodollar Loan that fails to
comply with the terms hereof or any failure to request a continuation of a
Eurodollar Loan at the end of an Interest Period shall be deemed a request to
convert such Eurodollar Loan to a Base Rate Loan on the last day of the
applicable Interest Period.


26

--------------------------------------------------------------------------------


2.4           Minimum Amounts.


Each request for a borrowing, conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) each
Base Rate Loan shall be in a minimum amount of $3,000,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of outstanding
Revolving Loans) and (c) no more than five Eurodollar Loans shall be outstanding
hereunder at any one time.  For the purposes of this Section 2.4, separate
Eurodollar Loans that begin and end on the same date, as well as Eurodollar
Loans that begin and end on different dates, shall all be considered as separate
Eurodollar Loans.


2.5                RESERVED.


2.6                RESERVED.


2.7                Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the  Borrower Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


(b)           In addition to the accounts and records referred to in
subsection (a) above, each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.




SECTION 3


GENERAL PROVISIONS APPLICABLE
TO REVOLVING LOANS


3.1                Interest.


(a)           Interest Rate.  Subject to Sections 3.1(b), (i) all Base Rate
Loans shall accrue interest at the Base Rate plus the Applicable Percentage and
(ii) all Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate.


(b)           Default Rate of Interest.


(i) After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Revolving Loans and any other amounts owing hereunder or
under the other Credit
 
27

--------------------------------------------------------------------------------


Documents (including without limitation fees and expenses) shall bear interest,
payable on demand, at the Default Rate.


(ii)           After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Revolving Loan and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at the Default Rate.


(c)           Interest Payments.  Interest on Revolving Loans shall be due and
payable in arrears on each Interest Payment Date.


3.2                Payments Generally.


(a)           No Deductions; Place and Time of Payments.  All payments to be
made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.


(b)           Payment Dates.  Subject to the definition of “Interest Period,” if
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(c)           Advances by Administrative Agent.  Unless the Borrower or any
Lender has notified the Administrative Agent, prior to the time any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto.  If and to the extent that such payment was not in fact made
to the Administrative Agent in immediately available funds, then:


(i)           if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and


(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available
 
28

--------------------------------------------------------------------------------


funds, together with interest thereon for the period from the date such amount
was made available by the Administrative Agent to the Borrower to the date such
amount is recovered by the Administrative Agent (the “Compensation Period”) at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Loan included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to such
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.


(d)           Several Obligations.  The obligations of the Lenders hereunder to
make Revolving Loans and to fund or purchase Participation Interests are several
and not joint.  The failure of any Lender to make any Revolving Loan or to fund
or purchase any Participation Interest on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan or fund or purchase its Participation Interest.


(e)           Funding Offices.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Revolving Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Revolving Loan in any particular place or manner.


3.3                Prepayments.


(a)           Voluntary Prepayments.  The Borrower shall have the right to
prepay its outstanding Revolving Loans in whole or in part from time to time
without premium or penalty; provided, however, that (i) all prepayments under
this Section 3.3(a) shall be subject to Section 3.14, (ii) Eurodollar Loans may
only be prepaid on three Business Days’ prior written notice to the
Administrative Agent, (iii) each such partial prepayment of Eurodollar Loans
shall be in the minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 and (iv) each such partial prepayment of Base Rate Loans shall be in
the minimum principal amount of $500,000 and integral multiples of $100,000 or,
in the case of clauses (iii) and (iv), if less than such minimum amounts, the
entire principal amount thereof then outstanding.  Amounts prepaid pursuant to
this Section 3.3(a) shall be applied as the Borrower may elect based on the
Lenders’ Pro Rata Shares; provided, however, if the Borrower fails to specify,
such prepayment shall be applied by the Administrative Agent, subject to Section
3.7, in such manner as it deems reasonably appropriate.


(b)           Mandatory Prepayments.  If at any time (i) the sum of the
aggregate principal amount of Revolving Loans outstanding plus the aggregate
principal amount of L/C Obligations outstanding exceeds the Revolving Committed
Amount or (ii) the aggregate principal amount of L/C Obligations outstanding
exceeds the Letter of Credit Sublimit, the Borrower shall immediately make a
principal payment to the Administrative Agent and/or Cash Collateralize
outstanding L/C Obligations in a manner, in an amount and in Dollars as is
necessary to be in compliance with Sections 2.1 and 2.2, as applicable, and as
directed by the Administrative Agent.  
 
29

--------------------------------------------------------------------------------


All amounts required to be prepaid pursuant to this Section 3.3(b) shall be
applied first to Base Rate Loans, second to Eurodollar Loans in direct order of
Interest Period maturities and third to Cash Collateralize outstanding L/C
Obligations.  All prepayments pursuant to this Section 3.3(b) shall be subject
to Section 3.14.


3.4                Fees.


(a)           Commitment Fees.  In consideration of the Revolving Committed
Amount being made available by the Lenders hereunder, the Borrower agrees to pay
to the Administrative Agent, for the pro rata benefit of each Lender based on
its Pro Rata Share, a per annum fee equal to the daily average sum of the
Applicable Percentage for Commitment Fees for each day during the period of
determination multiplied by the Unused Revolving Commitment for each such day
(the “Commitment Fees”).  The Commitment Fees shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each Fiscal Quarter (as well as on the Maturity Date and on any date that the
Revolving Committed Amount is reduced) for the Fiscal Quarter (or portion
thereof) then ending, beginning with the first of such dates to occur after the
Closing Date.


      (b)           RESERVED.


(c)           L/C Fees.  The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share a fee for each
Letter of Credit issued at its request at a rate per annum equal to the
Applicable Percentage for L/C Fees times the daily maximum amount available to
be drawn under such Letter of Credit (the “L/C Fees”).  The L/C Fees shall be
computed on a quarterly basis in arrears and shall be due and payable on the
last Business Day of each Fiscal Quarter (as well as on the Letter of Credit
Expiration Date) for the Fiscal Quarter (or portion thereof) then ending,
beginning with the first of such dates to occur after the issuance of such
Letter of Credit.


(d)           Administrative Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, an annual fee as agreed to between
the Borrower and the Administrative Agent (the “Administrative Fees”) in the
applicable Fee Letter.


3.5                Payment in full at Maturity.


On the Maturity Date, the entire outstanding principal balance of all Revolving
Loans, together with accrued but unpaid interest and all fees and other sums
owing under the Credit Documents, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2; provided that if the Maturity Date
is not a Business Day, then such principal, interest, fees and other sums shall
be due and payable in full on the next preceding Business Day.


3.6                Computations of Interest and Fees.


(a)           Calculation of Interest and Fees.  Except for Base Rate Loans that
are based upon the Prime Rate, in which case interest shall be computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, all computations of interest and fees hereunder shall be made
on the basis of the actual number of days elapsed over a year of 360
days.  Interest shall accrue from and including the first date of Borrowing (or
continuation or conversion) to but excluding the last day occurring in the
period for which such interest is payable.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


30

--------------------------------------------------------------------------------


(b)           Usury.  It is the intent of the Lenders and the Borrower to
conform to and contract in strict compliance with applicable usury Law from time
to time in effect.  All agreements between the Lenders and the Borrower are
hereby limited by the provisions of this subsection which shall override and
control all such agreements, whether now existing or hereafter arising and
whether written or oral.  In no way, nor in any event or contingency (including
but not limited to prepayment or acceleration of the maturity of any Borrower
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes, under the First Mortgage
Bonds or otherwise, exceed the maximum nonusurious amount permissible under
applicable Law.  If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such documents shall be automatically reduced
to the maximum nonusurious amount permitted under applicable Law, without the
necessity of execution of any amendment or new document.  If any Lender shall
ever receive anything of value which is characterized as interest on the
Revolving Loans under applicable Law and which would, apart from this provision,
be in excess of the maximum nonusurious amount, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Revolving Loans and not to
the payment of interest, or refunded to the Borrower or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Revolving Loans.  The right to demand payment of
the Revolving Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to accelerate the payment of any interest
which has not otherwise accrued on the date of such demand, and the Lenders do
not intend to charge or receive any unearned interest in the event of such
demand.  All interest paid or agreed to be paid to the Lenders with respect to
the Revolving Loans shall, to the extent permitted by applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term
(including any renewal or extension) of the Revolving Loans so that the amount
of interest on account of the Revolving Loans does not exceed the maximum
nonusurious amount permitted by applicable Law.


3.7                Pro Rata Treatment.


Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Revolving Loan, each L/C Credit Extension, each
payment of interest, each payment of fees (other than administrative fees paid
to the Administrative Agent and fronting, documentary and processing fees paid
to the L/C Issuer), each conversion or continuation of any Revolving Loans and
each reduction in the Revolving Committed Amount, shall be allocated pro rata
among the relevant Lenders in accordance with their Pro Rata Shares; provided
that, if any Lender shall have failed to pay its Pro Rata Share of any Revolving
Loan or fund or purchase its Participation Interest, then any amount to which
such Lender would otherwise be entitled pursuant to this Section 3.7 shall
instead be payable to the Administrative Agent until the share of such Revolving
Loan or such Participation Interest not funded or purchased by such Lender has
been repaid, and the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent or the L/C Issuer to satisfy such Lender’s
obligations to pay its Pro Rata Share of any Revolving Loan or fund or purchase
its Participation Interest and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender to pay its Pro Rata Share of any Revolving Loan or
fund or purchase its Participation Interest; in the case of each of (i) and (ii)
above, in any order as determined by the Administrative Agent in its
discretion.  In the event any principal, interest, fee or other amount paid to
any Lender pursuant to this Credit Agreement or any other Credit Document is
rescinded or must otherwise be returned by the Administrative Agent, (a) such
principal, interest, fee or other amount that had been satisfied by such payment
shall be revived, reinstated and continued in full force and effect as if such
payment had not occurred and (b) such
 
31

--------------------------------------------------------------------------------


Lender shall, upon the request of the Administrative Agent, repay to the
Administrative Agent the amount so paid to such Lender, with interest for the
period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the Federal Funds Rate if repaid within two (2) Business Days
after such request and thereafter the Base Rate.


3.8                Sharing of Payments.


The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Revolving Loan, any L/C Obligations or any other obligation owing to such Lender
under this Credit Agreement through the exercise of a right of setoff, banker’s
lien or counterclaim, or pursuant to a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Lender under any applicable Debtor Relief Law or
other similar Law or otherwise, or by any other means, in excess of its Pro Rata
Share of such payment as provided for in this Credit Agreement, such Lender
shall promptly pay in cash or purchase from the other Lenders a participation in
such Revolving Loans, L/C Obligations and other obligations in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that all Lenders share such payment in accordance with their Pro Rata
Shares.  The Lenders further agree among themselves that if payment to a Lender
obtained by such Lender through the exercise of a right of setoff, banker’s
lien, counterclaim or other event as aforesaid shall be rescinded or must
otherwise be returned, each Lender which shall have shared the benefit of such
payment shall, by payment in cash or a repurchase of a participation theretofore
sold, return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise returned.  The Borrower agrees that (a) any Lender
so purchasing such a participation may, to the fullest extent permitted by Law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Revolving Loan, L/C Obligations or other obligation in the amount of such
participation and (b) the Borrower Obligations that have been satisfied by a
payment that has been rescinded or otherwise returned shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred.  Except as otherwise expressly provided in this Credit Agreement, if
any Lender or the Administrative Agent shall fail to remit to any other Lender
an amount payable by such Lender or the Administrative Agent to such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate.  If under any applicable Debtor Relief Law or other similar
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.


3.9                Capital Adequacy.


If any Lender determines that the introduction after the Closing Date of any
Law, rule or regulation or other Requirement of Law regarding capital adequacy
or any change therein or in the interpretation thereof, or compliance by such
Lender (or its Lending Office) therewith, has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.


32

--------------------------------------------------------------------------------


3.10              Eurodollar Provisions.


If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan, the Administrative Agent will promptly notify the Borrower and the
Lenders.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.


3.11              Illegality.


If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of Dollars in the London interbank market, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert Base Rate Loans
to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand to the Borrower from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay interest on the amount so prepaid or converted, together with any
amounts due with respect thereto pursuant to Section 3.14.


3.12              Requirements of Law; Reserves on Eurodollar Loans.


(a)           Changes in Law.  If any Lender determines that as a result of the
introduction of or any change in, or in the interpretation of, any Requirement
of Law, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Loans, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.12 any such increased costs or reduction in amount resulting from (i)
Taxes or Other Taxes (as to which Section 3.13 shall govern) and (ii) reserve
requirements contemplated by subsection (b) below), then from time to time, upon
demand of such Lender (through the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction in yield.


(b)           Reserves.  The Borrower shall pay to each Lender (to the extent
such Lender has not otherwise been compensated therefor hereunder), as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurodollar funds or deposits (currently
known as “Eurodollar liabilities”), additional interest on the unpaid
 
33

--------------------------------------------------------------------------------


principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent demonstrable error),
which, shall be due and payable on each date on which interest is payable on
such Loan; provided that the Borrower shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 15 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.


3.13              Taxes.


(a)           Payment of Taxes.  Any and all payments by the Borrower to or for
the account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future income, stamp or other taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, but excluding, in the case of the Administrative Agent and each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains its Lending Office
(all such non-excluded present or future income, stamp or other taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”).  If the Borrower
shall be required by any Requirement of Law to deduct any Taxes from or in
respect of any sum payable under any Credit Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.13(a)), the Administrative Agent or such
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other Governmental Authority in accordance with
applicable Requirements of Law, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender, if applicable) the original or a certified copy
of a receipt evidencing payment thereof, to the extent such receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.


(b)           Additional Taxes.  In addition, the Borrower agrees to pay any and
all present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Credit Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Credit
Document (hereinafter referred to as “Other Taxes”).


(c)           No Deduction for Taxes.  If the Borrower shall be required to
deduct or pay any Taxes or Other Taxes from or in respect of any sum payable
under any Credit Document to the Administrative Agent or any Lender, the
Borrower shall also pay to the Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies as necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
such Lender would have received if such Taxes or Other Taxes had not been
imposed.


(d)           Indemnification.  The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.13(d))
 
34

--------------------------------------------------------------------------------


paid by the Administrative Agent and such Lender, and (ii) any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.


(e)           Exemption from Taxes.  In the case of any payment hereunder or
under any other Credit Document by or on behalf of the Borrower through an
account or branch outside the United States, or on behalf of the Borrower by a
payor that is not a United States person, if the Borrower determines that no
taxes are payable in respect thereof, the Borrower shall furnish, or shall cause
such payor to furnish, to the Administrative Agent, an opinion of counsel
reasonably acceptable to the Administrative Agent stating that such payment is
exempt from Taxes.  For purposes of this subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Code.


(f)           Foreign Lenders.  Each Lender that is a foreign corporation,
foreign partnership or foreign trust within the meaning of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code, two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Lender by the Borrower pursuant to this Credit
Agreement), as appropriate, or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Lender by the Borrower pursuant to
this Credit Agreement) or such other evidence satisfactory to the Borrower and
the Administrative Agent that such Lender is entitled to an exemption from, or
reduction of, United States withholding tax. Thereafter and from time to time,
each such Lender shall (i) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities), as appropriate, as may reasonably be requested by
the Borrower or the Administrative Agent and then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this Credit
Agreement, (ii) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
Requirement of Law that the Borrower make any deduction or withholding for taxes
from amounts payable to such Lender.  If the forms or other evidence provided by
such Lender at the time such Lender first becomes a party to this Credit
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided,
however, that, if at the date of any assignment pursuant to which a Lender
becomes a party to this Credit Agreement, the assignor Lender was entitled to
payments under Section 3.13(a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the assignee Lender on such date.  If
such Lender fails to deliver the above forms or other evidence, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equal to the applicable withholding tax imposed by Sections 1441 and 1442
of the Code, without reduction.  If any Governmental Authority asserts that the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Lender, such Lender
 
35

--------------------------------------------------------------------------------


shall indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 3.13(f), and costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent.  For any period with respect to which a Lender has failed
to provide the Borrower with the above forms or other evidence (other than if
such failure is due to a change in the applicable Law, or in the interpretation
or application thereof, occurring after the date on which such form or other
evidence originally was required to be provided or if such form or other
evidence otherwise is not required), such Lender shall not be entitled to
indemnification under subsection (a) or (c) of this Section 3.13 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver
such form or other evidence required hereunder, the Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender in
recovering such Taxes.  The obligation of the Lenders under this Section 3.13(f)
shall survive the payment of all Borrower Obligations and the resignation or
replacement of the Administrative Agent.


(g)           Reimbursement.  In the event that an additional payment is made
under Section 3.13(a) or (c) for the account of any Lender and such Lender, in
its reasonable judgment, determines that it has finally and irrevocably received
or been granted a credit against or release or remission for, or repayment of,
any tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its reasonable judgment, have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding.  Nothing herein contained shall interfere with the right of a
Lender to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender to claim any tax credit or to disclose any information relating to
its tax affairs or any computations in respect thereof or require any Lender to
do anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.


3.14              Compensation.


Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Loan of the Borrower on a day other than the last day of the Interest
Period for such Eurodollar Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or


(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Eurodollar Loan on the date or in the amount previously requested by the
Borrower.


The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re-employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the
 
36

--------------------------------------------------------------------------------


Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.


3.15              Determination and Survival of Provisions.


All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.  Sections 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.


3.16              Defaulting Lenders.


Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:


(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.4(a);


(b)           the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 11.6);


(c)           if any L/C Obligations exist at the time a Lender becomes a
Defaulting Lender then:


(i)           all or any part of such L/C Obligations shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Share
but only to the extent (x) the sum of all non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s L/C Obligations does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 5.1 are satisfied at such time; and


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.2(g)
for so long as such L/C Obligations is outstanding;


(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 3.16(c)(ii), the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.4(c)
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations is cash collateralized;


(iv)            if the L/C Obligations of the non-Defaulting Lenders are
reallocated pursuant to this Section 3.16(c), then the fees payable to the
Lenders pursuant to Section
 
37

--------------------------------------------------------------------------------


3.4(a) and Section 3.4(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; or


(v)           if any Defaulting Lender’s L/C Obligations are neither cash
collateralized nor reallocated pursuant to this Section 3.16(c), then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all letter of credit fees payable under Section 3.4(c) with respect to such
Defaulting Lender’s L/C Obligations shall be payable to the L/C Issuer until
such L/C Obligations are cash collateralized and/or reallocated; and


(d)           so long as any Lender is a Defaulting Lender, the L/C Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 3.16(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 3.16(c)(i) (and
Defaulting Lenders shall not participate therein).


In the event that the Administrative Agent, the Borrower and the L/C Issuer each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the L/C Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Pro Rata Share.




SECTION 4


CONDITIONS PRECEDENT TO CLOSING


4.1                Closing Conditions.


The obligation of the Lenders to enter into this Credit Agreement and make the
initial Revolving Loans is subject to satisfaction of the following conditions:


(a)           Executed Credit Documents.  Receipt by the Administrative Agent of
duly executed copies of:  (i) this Credit Agreement, (ii) the requested Notes,
(iii) the FMB Mortgage, (iv) First Mortgage Bonds in an aggregate face amount
not less than $75,000,000, (v) the FMB Delivery Agreement and (vi) all other
Credit Documents, each in form and substance reasonably acceptable to the
Lenders in their sole discretion.


(b)           Authority Documents.  Receipt by the Administrative Agent of the
following:


(i)           Organizational Documents.  Copies of the articles of incorporation
of the Borrower, certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower, certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.


(ii)           Resolutions.  Copies of resolutions of the board of directors of
the Borrower approving and adopting this Credit Agreement, the other Credit
Documents and
 
38

--------------------------------------------------------------------------------


the FMB Mortgage Documents to which it is a party, the transactions contemplated
herein and therein and authorizing execution and delivery hereof and thereof,
certified by a secretary or assistant secretary (or the equivalent) of the
Borrower to be true and correct and in full force and effect as of the Closing
Date.


(iii)                      Good Standing.  Copies of certificates of good
standing, existence or its equivalent with respect to the Borrower certified as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its formation.


(iv)                      Incumbency.  An incumbency certificate of the Borrower
certified by a secretary or assistant secretary (or the equivalent) of the
Borrower to be true and correct as of the Closing Date.


(c)           Opinions of Counsel.   Receipt by the Administrative Agent of
opinions of counsel to the Borrower (which may include in-house counsel with
respect to matters of Texas law), in form and substance acceptable to the
Administrative Agent, addressed to the Administrative Agent and the Lenders and
dated as of the Closing Date.


(d)           Financial Statements.  Receipt by the Administrative Agent of a
copy of (i) the annual consolidated financial statements (including balance
sheets, income statements and cash flow statements) of the Parent and its
Subsidiaries for the Fiscal Year 2008, audited by independent public accountants
of recognized national standing, (ii) the consolidated balance sheet and income
statement of the Parent and its Subsidiaries for the Fiscal Quarter ended March
31, 2008, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows and (iii) such other
financial information regarding the Borrower as the Administrative Agent may
reasonably request.


(e)           Due Diligence.  The Administrative Agent and the Lenders shall
have completed all due diligence with respect to the Borrower and its
Subsidiaries and the transactions contemplated by this Credit Agreement and the
other Credit Documents and the FMB Mortgage Documents, in scope and
determination reasonably satisfactory to the Administrative Agent and the
Lenders.


(f)           Material Adverse Effect.  Since December 31, 2008, there shall
have been no development or event relating to or affecting the Borrower or any
of its Subsidiaries that has had or could be reasonably expected to have a
Material Adverse Effect and no Material Adverse Change in the facts and
information regarding the Borrower and its Subsidiaries as represented to date.


(g)           Absence of Market Disruption.  There shall not have occurred a
material adverse change in or material disruption of conditions in the
financial, banking or capital markets which the Administrative Agent and the
Arrangers, in their sole discretion, deem material in connection with the
syndication of the Credit Agreement.


(h)           Litigation.  There shall not exist any material order, decree,
judgment, ruling or injunction or any material pending or threatened action,
suit, investigation or proceeding against the Borrower or any of its
Subsidiaries except as represented to date.


(i)           Consents.  All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the FMB Mortgage Documents and the transactions
contemplated herein and therein have been received (except for such consents,
approvals, authorizations, orders and registrations or qualifications as may
 
39

--------------------------------------------------------------------------------


be required to enforce the Lien of the FMB Mortgage Documents, exercise remedies
under the FMB Mortgage Documents, or use, operate, assign, lease or transfer
property of the Borrower in connection therewith), and no condition or
Requirement of Law exists which would reasonably be likely to restrain, prevent
or impose any material adverse conditions on the transactions contemplated
hereby and by the other Credit Documents and the FMB Mortgage Documents.


(j)           Officer’s Certificates.  Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the Borrower and each of its Subsidiaries
are in compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Borrower or
any of its Subsidiaries, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Credit Agreement, the other Credit Documents and the FMB
Mortgage Documents and all the transactions contemplated herein or therein to
occur on such date, (A) the Borrower is Solvent, (B) no Default or Event of
Default exists, (C) all representations and warranties contained herein and in
the other Credit Documents and the FMB Mortgage Documents are true and correct
in all material respects, (D) since December 31, 2008, there has been no
development or event relating to or affecting the Borrower or any of its
Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect and there exists no event, condition or state of facts that could
result in or reasonably be expected to result in a Material Adverse Change and
(E) the Borrower is in compliance with the financial covenant set forth in
Section 7.2, as of December 31, 2008, as demonstrated in the Covenant Compliance
Worksheet attached to such certificate.


(k)           Fees and Expenses.  Unless waived by the Person entitled thereto,
payment by the Borrower of all fees and expenses owed by it to the
Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date, including, without limitation, as set forth in the Fee Letters.


(l)           FMB Mortgage Documents.  To the extent requested by the
Administrative Agent, copies of each document (including any Uniform Commercial
Code financing statement) required by the FMB Mortgage Documents to be filed,
registered or recorded in order to create in favor of the First Mortgage Bond
Trustee for the benefit of the holders of the First Mortgage Bonds, including
the Administrative Agent, for the benefit of the Lenders, a valid direct first
deed of trust lien and security interest on the Mortgaged Property, in each
case, in proper form for filing, registration or recordation.


(m)           Termination of Existing Credit Agreement.  The Administrative
Agent shall have received evidence satisfactory to it that that certain Credit
Agreement, dated as of May 15, 2008, by and among the Borrower, the financial
institutions from time to time parties thereto, and JPMCB, as administrative
agent, as amended as of the date hereof shall have been cancelled and terminated
and all indebtedness thereunder shall have been fully repaid.


(m)           Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.


Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.




40

--------------------------------------------------------------------------------




SECTION 5


CONDITIONS TO ALL EXTENSIONS OF CREDIT


5.1                Funding Requirements.


In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Revolving Loans and the L/C Issuer shall not be
obligated to issue Letters of Credit unless:


(a)           Notice. The Borrower shall have delivered (i) in the case of any
new Revolving Loan, a Notice of Borrowing, duly executed and completed, by the
time specified in Section 2.1 and (ii) in the case of any Letter of Credit, a
Letter of Credit Application, duly executed and completed, by the time specified
in Section 2.2.


(b)           Representations and Warranties.  The representations and
warranties made by the Borrower in any Credit Document (other than the
representation and warranties in Section 6.7(a) (but only with respect to clause
(a) of the definition of Material Adverse Effect) and Section 6.9 of the Credit
Agreement) and the FMB Mortgage are true and correct in all material respects at
and as if made as of such date except to the extent they expressly and
exclusively relate to an earlier date.


(c)           No Default.  No Default or Event of Default as to the Borrower
shall exist and be continuing either prior to or after giving effect to such
Credit Extension.


(d)           Availability.  Immediately after giving effect to such Credit
Extension (and the application of the proceeds thereof), (i) the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding L/C Obligations shall not exceed the Revolving Committed
Amount, (ii) with respect to each individual Lender, the sum of outstanding
principal amount of Revolving Loans of such Lender and outstanding principal
amount of L/C Obligations of such Lender shall not exceed such Lender’s Pro Rata
Share of the Revolving Committed Amount and (iii) the aggregate amount of L/C
Obligations shall not exceed the Letter of Credit Sublimit.


The delivery of each Notice of Borrowing or a Letter of Credit Application shall
constitute a representation and warranty by the Borrower of the correctness of
the matters specified in subsections (b), (c) and (d) above.




SECTION 6


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:


6.1                Organization and Good Standing.


The Borrower and its Subsidiaries (a) are duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) are
duly qualified and in good standing as a
 
41

--------------------------------------------------------------------------------


foreign entity authorized to do business in every other jurisdiction where the
failure to so qualify would have a Material Adverse Effect and (c) have the
requisite power and authority to own its properties and to carry on its business
as now conducted and as proposed to be conducted.


6.2                 Due Authorization.


The Borrower and any of its Subsidiaries party to any Credit Document (a) has
the requisite power and authority to execute, deliver and perform this Credit
Agreement, the FMB Mortgage and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and (b) has
been authorized by all necessary action to execute, deliver and perform this
Credit Agreement, the FMB Mortgage and the other Credit Documents to which it is
a party.


6.3                 No Conflicts.
 

Neither the execution and delivery of this Credit Agreement, the FMB Mortgage
and the other Credit Documents, nor the consummation of the transactions
contemplated herein and therein, nor performance of and compliance with the
terms and provisions hereof and thereof by the Borrower will (a) violate or
conflict with any provision of its organizational documents, (b) violate,
contravene or conflict with any law (including without limitation, the Public
Utility Holding Company Act of 1935, as amended), regulation (including without
limitation, Regulation U and Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would have or would be reasonably expected to have a Material Adverse
Effect or (d) result in or require the creation of any Lien upon or with respect
to its properties (except the Lien of the FMB Mortgage Documents in favor of the
First Mortgage Bond Trustee).


6.4                 Consents.


No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement, the FMB Mortgage or any of the other Credit Documents that has
not been obtained or completed, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required to
enforce the Lien of the FMB Mortgage Documents, exercise remedies under the FMB
Mortgage Documents, or use, operate, assign, lease or transfer property of the
Borrower in connection therewith.


6.5                 Enforceable Obligations.


This Credit Agreement, the FMB Mortgage and the other Credit Documents to which
it is a party have been duly executed and delivered and constitute the legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms, except as may be limited by Debtor
Relief Laws or similar laws affecting creditors’ rights generally or by general
equitable principles.


6.6                 Financial Condition.


The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such periods.  No opinion
provided with respect to the Borrower’s
 
42

--------------------------------------------------------------------------------


financial statements pursuant to Section 7.1 (or as to any prior annual
financial statements) has been withdrawn.


6.7                No Material Change.


(a)           Since December 31, 2008, there has been no development or event
relating to or affecting the Borrower or any of its Subsidiaries which would
have or would reasonably be expected to have a Material Adverse Effect.


(b)           Since December 31, 2008, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Credit Agreement and communicated to the Lenders.


6.8                No Default.


Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default
presently exists and is continuing.


6.9                Litigation.


There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


6.10              Taxes.


The Borrower and its Subsidiaries have filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown thereon to be due (including interest and
penalties) and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes which are not
yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.


6.11              Compliance with Law.


The Borrower and its Subsidiaries are in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.


6.12              ERISA.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect:


43

--------------------------------------------------------------------------------


(a)           During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Borrower, no event or condition has occurred or exists
as a result of which any ERISA Event would be reasonably expected to occur, with
respect to any Plan; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.


(b)           The actuarial present value of all “benefit liabilities” under
each Single Employer Plan (determined within the meaning of Section 401(a)(2) of
the Code, utilizing the actuarial assumptions used to fund such Plans), whether
or not vested, did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities, except as
disclosed in the Borrower’s financial statements.


(c)           Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither the Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has been terminated (within the meaning of Title IV of
ERISA), and no Multiemployer Plan is, to the best knowledge of the Borrower,
reasonably expected to be in reorganization, insolvent, or terminated.


(d)           No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.


(e)           The present value (determined using actuarial and other
assumptions which are reasonable with respect to the benefits provided and the
employees participating) of the liability of the Borrower and each ERISA
Affiliate for post-retirement welfare benefits to be provided to their current
and former employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.


(f)           Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.


6.13              Use of Proceeds; Margin Stock.


The proceeds of the Credit Extensions to the Borrower hereunder will be used
solely for the purposes specified in  Section 7.9.  None of such proceeds will
be used for the purpose of (a) (i) purchasing or carrying any Margin Stock or
(ii) reducing or retiring any Indebtedness which was originally incurred to
purchase or carry Margin Stock, or (iii) for any other purpose that might
constitute this transaction a “purpose credit” within the meaning of Regulation
U or (b) for the acquisition of another Person unless the board of
 
44

--------------------------------------------------------------------------------


directors (or other comparable governing body) or stockholders, as appropriate,
of such Person has approved such acquisition.


6.14              Government Regulation.


The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.


6.15              Solvency.


The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.


6.16              Disclosure.


Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.


6.17              Environmental Matters.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect:  (a) each of the properties of the Borrower and its Subsidiaries
(the “Properties”) and all operations at the Properties are in substantial
compliance with all applicable Environmental Laws, (b) there is no undocumented
or unreported violation of any Environmental Law with respect to the Properties
or the businesses operated by the Borrower and its Subsidiaries (the
“Businesses”) that the Borrower is aware of, and (c) there are no conditions
relating to the Businesses or Properties that have given rise to or would
reasonably be expected to give rise to a liability under any applicable
Environmental Laws.


6.18              First Mortgage Bonds Validly Issued.


The First Mortgage Bonds have been duly authorized and executed by the Borrower,
authenticated by the First Mortgage Bond Trustee in accordance with the FMB
Mortgage and the Third Supplemental Indenture and validly issued and delivered,
pursuant to the terms of the FMB Delivery Agreement, to the Administrative
Agent, and the First Mortgage Bonds constitute valid and binding obligations of
the Borrower entitled to the benefits and security of the FMB Mortgage and the
Third Supplemental Indenture and are enforceable against the Borrower in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The FMB Mortgage, as supplemented by the
Third Supplemental Indenture, complies as to form with the requirements of the
Trust Indenture Act of 1939, as amended.  The First Mortgage Bonds are not
required to be registered under the Securities Act.  The issuance to the
Administrative Agent of the First Mortgage Bonds as described in this Credit
Agreement will not violate any provision of the FMB Mortgage, as supplemented by
the Third Supplemental Indenture.  In addition, the issuance to the
Administrative Agent of the First Mortgage Bonds as described in this Credit
Agreement will not violate any provision of any other agreement or instrument or
any law or regulation, or judicial or regulatory order, judgment or decree to
which the Borrower or any of its Subsidiaries is a party or by which any of the
foregoing is bound, the violation of which would have or would be reasonably
expected to have a Material Adverse Effect.


45

--------------------------------------------------------------------------------


6.19              First Priority Mortgage.


The Borrower has good and indefeasible title to (or valid rights to lease or
use, by easement or otherwise) all real property comprising the Mortgaged
Property, and good and valid title to (or valid rights to use, by easement or
otherwise) all fixtures and personal property comprising the Mortgaged Property,
and (i) all such Mortgaged Property is subject to the Lien of the FMB Mortgage
Documents, and (ii) all such Mortgaged Property acquired by the Borrower after
the respective dates of the FMB Mortgage and the Third Supplemental Indenture
have become or will, upon such acquisition, become, subject to the Lien
thereof.  The FMB Mortgage constitutes a valid direct first deed of trust lien
and security interest upon all Mortgaged Property, subject only to “Permitted
Liens” (as such term is defined in the FMB Mortgage).  The rights, powers, Liens
and privileges purported to be created pursuant to the FMB Mortgage Documents in
favor of the Administrative Agent, as the holder of the First Mortgage Bonds for
the benefit of the Lenders, shall be equal and ratable with the holders of other
bonds issued pursuant to the FMB Mortgage Documents.




SECTION 7


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all of the Borrower Obligations:


7.1                Information Covenants.


The Borrower will furnish, or cause to be furnished, to the Lenders:


(a)           Annual Financial Statements.  As soon as available, and in any
event within 120 days after the close of each Fiscal Year of the Borrower
commencing with the 2009 Fiscal Year, a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such Fiscal
Year, together with the related consolidated statements of income and of cash
flows for such Fiscal Year, setting forth in comparative form figures for the
preceding Fiscal Year, all such financial information described above to be in
reasonable form and detail and, in each case, audited by independent certified
public accountants of recognized national standing reasonably acceptable to the
Required Lenders and whose opinion shall be furnished to the Lenders, and shall
be to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.


(b)           Quarterly Financial Statements.  As soon as available, and in any
event within 60 days after the close of each Fiscal Quarter of the Borrower
commencing with the Fiscal Quarter ending March 31, 2008 (other than the fourth
Fiscal Quarter), a consolidated balance sheet and income statement of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter, together
with the related consolidated statement of income for such Fiscal Quarter and a
year to date statement of cash flows, in each case setting forth in comparative
form figures for the corresponding period of the preceding Fiscal Year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Required Lenders, and, in each case, accompanied by
a certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of
 
46

--------------------------------------------------------------------------------


such Person and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments and except that the
quarterly financial statements have fewer footnotes than annual statements.


(c)           Officer’s Certificate.  At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower with the financial
covenant set forth in Section 7.2 as of the end of such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.


(d)           Reports.  Notice of the filing by the Borrower of any Form 10-Q,
Form 10-K or Form 8-K with the SEC promptly upon the filing thereof and copies
of all financial statements, proxy statements, notices and reports as the
Borrower shall send to its shareholders concurrently with the mailing of any
such statements, notices or reports to its shareholders.


(e)           Notices.  Upon the Borrower obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent within ten days of
(i) the occurrence of a Default or Event of Default, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto, (ii) the occurrence of any of the following with respect to the
Borrower or any of its Subsidiaries (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against the Borrower or any
of its Subsidiaries which, if adversely determined, would have or would
reasonably be expected to have a Material Adverse Effect, (B) one or more
judgments, orders, or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability of $5,000,000 or more, in the aggregate
or (C) the institution of any proceedings against the Borrower or any of its
Subsidiaries with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation or alleged violation of, any
federal, state or local law, rule or regulation (including, without limitation,
any Environmental Law), the violation of which would have or would reasonably be
expected to have a Material Adverse Effect and (iii) the First Mortgage Bond
Trustee resigning as trustee under the FMB Mortgage.


(f)           ERISA.  Upon the Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent promptly (and in any event within ten days) of any of the following which
would result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or would be reasonably expected to lead to,
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Borrower or any of its ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which the
Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) a change in the funding status of any Plan, in each case together with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken with respect
thereto.  Promptly upon request, the Borrower shall furnish the Lenders with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor
 
47

--------------------------------------------------------------------------------


and/or the Internal Revenue Service pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).


(g)           Debt Ratings.   Prompt notice of any change in the Debt Ratings of
the Borrower.


(h)           Other Information.  With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower as the Lenders may reasonably request.


Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.1; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the Officer’s
Certificate required by Section 7.1(c) to the Administrative Agent.  Except for
such Officer’s Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


7.2                Financial Covenant.


 
Debt Capitalization.  At all times the ratio of (i) Consolidated Indebtedness of
the Borrower to (ii) Consolidated Capitalization of the Borrower shall be less
than or equal to 0.65 to 1.0.



7.3                Preservation of Existence and Franchises.


(a)           Except in a transaction permitted by Section 8.2, the Borrower
will do (and will cause each of its Subsidiaries to do) all things necessary to
preserve and keep in full force and effect its existence and rights, franchises
and authority.


(b)           The Borrower will maintain (and will cause each of its
Subsidiaries to maintain) its properties in good condition and not waste or
otherwise permit such properties to deteriorate, reasonable wear and tear
excepted.


7.4                Books and Records.


The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).


48

--------------------------------------------------------------------------------


7.5                 Compliance with Law.


The Borrower will comply (and will cause each of its Subsidiaries to comply)
with all laws (including, without limitation, all Environmental Laws and ERISA
laws), rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its properties, if the
failure to comply would have or would reasonably be expected to have a Material
Adverse Effect.


7.6                 Payment of Taxes and Other Indebtedness.


The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.


7.7                 Insurance.


The Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.


7.8                 Performance of Obligations.


The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of the Third
Supplemental Indenture, the First Mortgage Bonds and all other material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.


7.9                Use of Proceeds.


The proceeds of the Credit Extensions may be used solely for working capital,
letters of credit, capital expenditures and other lawful purposes of the
Borrower.


7.10              Audits/Inspections.


Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Administrative Agent or the Lenders,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect the Borrower’s property, including its books and
records, its accounts receivable and inventory, the Borrower’s facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or such Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such matters with the officers, employees and representatives of the
Borrower; provided, that an officer or authorized agent of the
 
49

--------------------------------------------------------------------------------


Borrower shall be present during any such discussions between the officers,
employees or representatives of the Borrower and the representatives of the
Administrative Agent or any Lender.


7.11              [RESERVED].




SECTION 8


NEGATIVE COVENANTS


Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the termination of the Commitments, the
termination or expiration of all Letters of Credit and the payment in full of
the Borrower Obligations:


8.1                 Nature of Business.


The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.


8.2                 Consolidation and Merger.


The Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
Person.


8.3                 Sale or Lease of Assets.


The Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or other transfers of
assets for fair value, if the aggregate value of all such transactions in any
calendar year, does not exceed 25% of the book value of Total Assets of the
Borrower, as calculated as of the end of the most recent Fiscal Quarter, and
(b) sales, leases, transfers or other dispositions, at less than fair value, of
any other assets of the Borrower and its Subsidiaries, provided that the
aggregate book value of such assets shall not exceed $10,000,000 in any calendar
year.


8.4                 Affiliate Transactions.


The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.


8.5                 Liens.


The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following: (a) Liens securing Borrower Obligations, (b) Liens for taxes not yet
due or Liens for taxes being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the property subject to any such Lien is
 
50

--------------------------------------------------------------------------------


not yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof), (d) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs, (e) Liens arising from good faith deposits
in connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (f) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (g) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (j) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower or its Subsidiaries, but
only if (i) such Lien secures only principal amounts (not exceeding the cost of
such acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation, (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and (iv) the aggregate principal amount of all Indebtedness
at any one time outstanding that is secured by such Liens shall not exceed
$25,000,000, (k) any Lien on Margin Stock, (l)  the assignment of, or Liens on,
demand, energy or wheeling revenues, or on capacity reservation or option fees,
payable to the Borrower or any of its Subsidiaries with respect to any wholesale
electric service or transmission agreements, the assignment of, or Liens on,
revenues from energy services contracts, and the assignment of, or Liens on,
capacity reservation or option fees payable to the Borrower or such Subsidiary
with respect to asset sales permitted herein, (m) any extension, renewal or
replacement (or successive extensions, renewals or replacements), as a whole or
in part, of any Liens referred to in the foregoing clauses (a) through (l), for
amounts not exceeding the principal amount of the Indebtedness secured by the
Lien so extended, renewed or replaced, provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets), (n) Liens securing obligations under Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes, (o) Liens granted by bankruptcy-remote special purpose
Subsidiaries to secure stranded cost securitization bonds, (p) Liens upon any
property in favor of the administrative agent for the benefit of the lenders
(the “2009 Term Loan Administrative Agent”) under the 2009 Term Loan Credit
Agreement securing Indebtedness thereunder; provided that (i) the Borrower
Obligations shall concurrently be secured equally and ratably with (or prior to)
such Indebtedness under the 2009 Term Loan Credit Agreement so long as such
other Indebtedness shall be secured and (ii) the Borrower, such 2009 Term Loan
Administrative Agent and the Administrative Agent, for the benefit of the
Lenders, shall have entered into such security agreements, collateral trust and
sharing agreements, intercreditor agreements and other documentation deemed
necessary by the Administrative Agent in respect of such Lien on terms and
conditions acceptable to the Administrative Agent (including, without
limitation, with respect to the voting of claims and release or modification of
any such Lien or all or any portion of the collateral thereunder), (q) the Lien
of the FMB Mortgage Documents on the Mortgaged Property securing an aggregate
principal amount of Indebtedness (other than the Borrower Obligations) not to
exceed $325,000,000, and Liens on the Mortgaged Property which would not
otherwise be permitted under this Section 8.5 and which are “Permitted Liens”
(as such
 
51

--------------------------------------------------------------------------------


term is defined in the FMB Mortgage as in effect on the date hereof) and (r)
Liens on Property, in addition to those otherwise permitted by clauses (a)
through (q) above, securing, directly or indirectly, Indebtedness or obligations
of the Borrower and its Subsidiaries arising pursuant to other agreements
entered into in the ordinary course of business which do not exceed, in the
aggregate at any one time outstanding, $25,000,000.


8.6                 Accounting Changes.


The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.


8.7                 Burdensome Agreements.


The Borrower will not (nor will it permit any of its Subsidiaries to) enter into
any contractual obligation that limits the ability (a) of any Subsidiary of the
Borrower to make Restricted Payments to the Borrower or to otherwise transfer
property to the Borrower or (b) of the Borrower to create, incur, assume or
suffer to exist Liens on its property in favor of the Administrative Agent, for
the benefit of the Lenders, other than (i) any such contractual obligation
contained in the Credit Documents; (ii) any such contractual obligation
contained in the “Credit Documents” (or any similar term) defined in the 2009
Term Loan Credit Agreement to the extent such contractual obligations in such
“Credit Documents” (or any similar term) shall be no less favorable to the
Administrative Agent and the Lenders than such contractual obligations set forth
in the 2009 Term Loan Credit Agreement as in effect on the date hereof without
giving effect to any subsequent amendment or other modification to such
contractual obligations; and (iii) any such contractual obligation contained in
the Note Facilities Documentation as in effect on the date hereof without giving
effect to any subsequent amendment or other modification to such contractual
obligations.




SECTION 9


EVENTS OF DEFAULT


9.1                 Events of Default.


An Event of Default with respect to the Borrower shall exist upon the occurrence
of any of the following specified events (each an “Event of Default”):


(a)           Payment.  The Borrower shall:  (i) default in the payment when due
of any principal of any of its Revolving Loans or L/C Obligations; or (ii)
default, and such default shall continue for three or more Business Days, in the
payment when due of any interest on its Loans or L/C Obligations or of any fees
or other amounts owing by it hereunder, under any of the other Credit Documents
or in connection herewith or therewith.


(b)           Representations.  Any representation, warranty or statement made
or deemed to be made by the Borrower herein or in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made.


52

--------------------------------------------------------------------------------


(c)           Covenants.  The Borrower shall:


(i)           default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect
to the existence of the Borrower), 7.9, 7.10 or 8.1 through 8.7, inclusive; or


(ii)           default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and the default shall continue unremedied for a period of at
least 10 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.


(d)           Credit Documents; FMB Mortgage.  Any Credit Document  or the FMB
Mortgage shall fail to be in force and effect or the Borrower shall so assert or
any Credit Document  or the FMB Mortgage shall fail to give the Administrative
Agent or the Lenders, or the First Mortgage Bond Trustee, as applicable, the
rights, powers, liens and privileges purported to be created thereby.


(e)           Bankruptcy, etc.  The occurrence of any of the following with
respect to the Borrower or any of its Subsidiaries (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Subsidiaries in an involuntary
case under any applicable Debtor Relief Law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Borrower or any of its Subsidiaries or for any
substantial part of their property or ordering the winding up or liquidation of
its affairs; or (ii) an involuntary case under any applicable Debtor Relief Law
now or hereafter in effect is commenced against the Borrower or any of its
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower or any of its Subsidiaries shall
commence a voluntary case under any applicable Debtor Relief Law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or any of its Subsidiaries admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by any Person in
furtherance of any of the aforesaid purposes.


(f)           Defaults under Other Agreements.


(i)           The Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.


(ii)           With respect to any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Credit Agreement)
in excess of $20,000,000 in the aggregate (A) the Borrower or any of its
Subsidiaries shall (x) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to such Indebtedness, or (y)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to
 
53

--------------------------------------------------------------------------------


whether any notice or lapse of time is required) such Indebtedness to become due
prior to its stated maturity; or (B) such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (C) such Indebtedness shall
mature and remain unpaid.


(g)           Judgments.  Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower or such Subsidiary shall have a
grace period of 30 days with respect to each such periodic payment.


(h)           ERISA.  The occurrence of any of the following events or
conditions if any of the same would have or would be reasonably expected to have
a Material Adverse Effect:  (i) any “accumulated funding deficiency,” as such
term is defined in Section 302 of ERISA and Section 412 of the Code, whether or
not waived, shall exist with respect to any Plan, or any lien shall arise on the
assets of the Borrower or any ERISA Affiliate in favor of the PBGC or a Plan;
(ii) an ERISA Event shall occur with respect to a Single Employer Plan which is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan which
is, in the reasonable opinion of the Required Lenders, likely to result in (A)
the termination of such Plan for purposes of Title IV of ERISA, or (B) the
Borrower or any ERISA Affiliate incurring any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which would be reasonably expected to subject the Borrower or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which the Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.


(i)           Change of Control.  There shall occur a Change of Control.


(j)           First Mortgage Bonds.  (i) The aggregate outstanding principal
amount of the First Mortgage Bonds shall be less than the Revolving Committed
Amount (as such term is defined in the Third Supplemental Indenture); or (ii)
the First Mortgage Bonds shall cease to be equally and ratably secured under the
terms of the FMB Mortgage by a valid direct first deed of trust lien and
security interest upon all Mortgaged Property, subject only to “Permitted Liens”
(as such term is defined in the FMB Mortgage); or (iii) the Borrower shall deny
in writing that it has any liability or obligation under any First Mortgage
Bonds or purport to revoke, terminate, rescind or redeem any First Mortgage
Bonds (other than in accordance with the terms of the First Mortgage Bonds and
the FMB Mortgage).


9.2                Acceleration; Remedies.


Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:


54

--------------------------------------------------------------------------------


(a)           Termination of Commitments.  Declare the Commitments and the
obligation of the L/C Issuer to make L/C Credit Extensions to the Borrower
terminated whereupon the Commitments and the obligation of the L/C Issuer to
make L/C Credit Extensions to the Borrower shall be immediately terminated.


(b)           Acceleration of Revolving Loans.  Declare the unpaid principal of
and any accrued interest in respect of all Revolving Loans, all L/C Obligations
and any and all other Borrower Obligations of any and every kind owing by the
Borrower to the Administrative Agent or the Lenders under the Credit Documents
to be due, whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


(c)           Cash Collateral.  Direct the Borrower to Cash Collateralize (and
the Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default under Section 9.1(e), it will immediately Cash
Collateralize) L/C Obligations in respect of subsequent drawings under all then
outstanding Letters of Credit of the Borrower in an amount equal to the then
outstanding principal amount of L/C Obligations.


(d)           Enforcement of Rights.  To the extent permitted by Law enforce any
and all rights and interests created and existing under applicable Law and under
the Credit Documents, and the FMB Mortgage.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments and any obligation of the L/C Issuer to
make L/C Credit Extensions to the Borrower shall automatically terminate and all
Revolving Loans, all L/C Obligations, all accrued interest in respect thereof,
all accrued and unpaid fees and other Borrower Obligations owing to the
Administrative Agent and the Lenders by the Borrower hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Borrower.


Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.


9.3                Allocation of Payments After Event of Default.


Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender from the
Borrower or any of its Subsidiaries on account of amounts outstanding under any
of the Credit Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent, the L/C Issuer or any of the Lenders in connection with
enforcing the rights of the Administrative Agent, the L/C Issuer and the Lenders
under the Credit Documents against the Borrower, ratably among them in
proportion to the amounts described in this clause “FIRST” payable to them;


55

--------------------------------------------------------------------------------


SECOND, to payment of any fees owed to the Administrative Agent, the L/C Issuer
or any Lender by the Borrower, ratably among them in proportion to the amounts
described in this clause “SECOND” payable to them;


THIRD, to the payment of all accrued interest payable to the Lenders and the L/C
Issuer hereunder by the Borrower, ratably among them in proportion to the
amounts described in this clause “THIRD” payable to them;


FOURTH, to the payment of the outstanding principal amount of the Revolving
Loans and L/C Obligations of the Borrower, ratably among them in proportion to
the amounts described in this clause “FOURTH” payable to them;


FIFTH, to the Administrative Agent, for the account of the L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations of the Borrower comprised of
the aggregate undrawn amount of Letters of Credit;


SIXTH, to all other Borrower Obligations of the Borrower which shall have become
due and payable under the Credit Documents and not repaid pursuant to clauses
“FIRST” through “FIFTH” above, ratably among the holders of such Borrower
Obligations in proportion to the amounts described in this clause “SIXTH”
payable to them; and


SEVENTH, the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.


Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause “FIFTH” above shall be applied to satisfy drawings
under such Letters of Credit as they occur.  If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Borrower
Obligations of the Borrower, if any, in the order set forth above.




SECTION 10


AGENCY PROVISIONS


10.1              Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints JPMCB to act
on its behalf as the Administrative Agent hereunder and under the other Credit
Documents and the FMB Mortgage and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall have no rights as a third party
beneficiary of any of such provisions.


10.2              Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder
 
56

--------------------------------------------------------------------------------


in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


10.3              Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents and the FMB
Mortgage.  Without limiting the generality of the foregoing, the Administrative
Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents or the FMB
Mortgage that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Credit Document,
the FMB Mortgage or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, its Subsidiaries
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (b) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document or the
FMB Mortgage, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Credit Agreement, any other Credit Document, the FMB Mortgage Documents or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 4 or Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.


57

--------------------------------------------------------------------------------


10.4              Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


10.5              Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document or under the FMB
Mortgage by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Parties.  The exculpatory provisions of
this Section shall apply to any such sub-agent and to the Agent-Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


10.6              Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents  and the FMB
Mortgage and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents or under the FMB Mortgage, as applicable (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed
 
58

--------------------------------------------------------------------------------


between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents and the FMB
Mortgage, as applicable, the provisions of this Section and Section 11.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Agent Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as the L/C Issuer.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents, and (iii) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.


10.7              Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Agent-Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document, the FMB Mortgage or any related agreement
or any document furnished hereunder or thereunder.


10.8              No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents or the FMB Mortgage, except in its capacity, as applicable, as
the Administrative Agent, a Lender or the L/C Issuer hereunder.


10.9              Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Revolving Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Revolving Loans, L/C Obligations
and all other Borrower Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.2(i) and (k), 3.4 and 11.5) allowed in
such judicial proceeding; and


59

--------------------------------------------------------------------------------


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.4
and 11.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Borrower Obligations or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.




SECTION 11


MISCELLANEOUS


11.1              Notices; Effectiveness; Electronic Communication.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Borrower, the Administrative Agent or the L/C Issuer, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.1; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Section 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the
 
60

--------------------------------------------------------------------------------


Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           Borrower Materials/The Platform.  The Borrower hereby acknowledges
that (i) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Agent-Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)           Change of Address, Etc.  The Borrower, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Notices of Borrowing) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any
 
61

--------------------------------------------------------------------------------


confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Agent-Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


11.2               Right of Set-Off.


In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lenders hereunder, under the Notes,  the First Mortgage Bonds, the other Credit
Documents, the FMB Mortgage or otherwise, irrespective of whether the
Administrative Agent or the Lenders shall have made any demand hereunder and
although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of such Lender subsequent thereto.  The Borrower
hereby agrees that any Person purchasing a participation in the Revolving Loans
and Commitments hereunder pursuant to Sections 3.8 or 11.3(d) may exercise all
rights of set-off with respect to its participation interest as fully as if such
Person were a Lender hereunder.


11.3               Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (except as contemplated by Section 8.2), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Agent-Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that


(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender,
 
62

--------------------------------------------------------------------------------


the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;


(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;


(iii)                      any assignment of a Commitment must be approved by
the Administrative Agent, and L/C Issuer unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and


(iv)                      the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 11.3, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
the L/C Issuer at any reasonable time and from time to time upon reasonable
prior notice.  In addition, at any time that a request for a consent for a
material or substantive
 
63

--------------------------------------------------------------------------------


change to the Credit Documents is pending, any Lender may request and receive
from the Administrative Agent a copy of the Register.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12, 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 3.7 as though
it were a Lender, provided such Participant agrees to be subject to Section 3.8
as though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.9, 3.12, 3.13, or
3.14 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.13 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.13(f) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise
 
64

--------------------------------------------------------------------------------


be obligated to make pursuant to this Credit Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.  Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Credit Agreement (including its obligations under
Section 3.9, 3.12, 3.13 and 3.14), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Credit Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Credit Document, remain the lender of record hereunder.  The making of a
Committed Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (A) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (B) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.


11.4               No Waiver; Remedies Cumulative.


No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have.  No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.


11.5               Attorney Costs, Expenses, Taxes and Indemnification by
Borrower.


(a)           The Borrower agrees (i) to pay or reimburse the Administrative
Agent and the Arrangers for all costs and expenses incurred in connection with
the development, preparation, negotiation and execution of this Credit Agreement
and the other Credit Documents and the FMB Mortgage and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel, and (ii)
to pay or reimburse the Administrative Agent and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Credit Agreement or the other
Credit Documents or the FMB Mortgage (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Borrower
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all reasonable fees and expenses of legal
counsel.  The foregoing costs and expenses
 
65

--------------------------------------------------------------------------------


shall include all search, filing, recording, and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the Arrangers and the cost of independent public
accountants and other outside experts retained by the Administrative Agent, the
Arrangers or any Lender.  Other than costs and expenses payable in connection
with the closing of the transactions contemplated by this Credit Agreement
pursuant to this Section 11.5(a) (which shall be payable on the Closing Date
unless otherwise agreed by the Administrative Agent and the Arrangers), all
amounts due under this Section 11.5 shall be payable within ten Business Days
after demand therefor.  The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Borrower Obligations.


(b)           Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Party, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including the reasonable fees and expenses of legal counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document, the FMB Mortgage or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment, Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by the L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property currently or formerly owned or operated by
the Borrower, any Subsidiary of the Borrower, or any Environmental Claim related
in any way to the Borrower or any Subsidiary of the Borrower, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto or (v) any civil penalty or fine assessed by the
Office of Foreign Assets Control (the “OFAC”) against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof, by the Administrative Agent or any Lender as a result
conduct of the Borrower that violates a sanction enforced by OFAC (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or the FMB Mortgage or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).


(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Agent-Related Party of any of the
 
66

--------------------------------------------------------------------------------


foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer or such Agent-Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Agent-Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 3.2(d).


All amounts due under this Section 11.5 shall be payable within ten Business
Days after demand therefor.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Borrower Obligations.


11.6               Amendments, Etc.


No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)           waive any condition set forth in Section 4.1 without the written
consent of each Lender;


(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender;


(c)           postpone any date fixed by this Credit Agreement or any other
Credit Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Committed Amount hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;


(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.6) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary  to amend the definition of “Default Rate” or to
waive any obligation of to pay interest or Letter of Credit Fees at the Default
Rate;


(e)           change Section 3.8 or Section 9.3 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;


(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;


67

--------------------------------------------------------------------------------


(g)           release the Borrower from its obligations or consent to the
assignment by the Borrower of any of its rights and obligations under (or in
respect of) the Credit Documents or the FMB Mortgage without the written consent
of each Lender; or


(h)           authorize the Administrative Agent to vote in favor of the release
of all or substantially all of the collateral securing the First Mortgage Bonds;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
other agreement relating to any Letter of Credit issued or to be issued by it
(including, without limitation, under Section 3.16); (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document
(including, without limitation, under Section 3.16) or the FMB Mortgage; (iii)
Section 11.3(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (iv)
a Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.


11.7               Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


11.8               Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9               Survival of Indemnification and Representations and
Warranties.


(a)           Survival of Indemnification.  All indemnities set forth herein
shall survive the execution and delivery of this Credit Agreement, the making of
any Credit Extension and the repayment of the Revolving Loans and other Borrower
Obligations and the termination of the Commitments hereunder.


(b)           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Borrower
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


68

--------------------------------------------------------------------------------


11.10            Governing Law; Venue; Service.


(a)           THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (OTHER THAN
THE THIRD SUPPLEMENTAL INDENTURE AND THE FIRST MORTGAGE BONDS) AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).  Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document  (other than the Third Supplemental Indenture and the First Mortgage
Bonds) may be brought in the courts of the State of New York or of the United
States for the Southern District of New York, and, by execution and delivery of
this Credit Agreement, the Borrower hereby irrevocably accepts for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of such
courts.


(b)           The Borrower irrevocably consents to the service of process in any
action or proceeding with respect to this Credit Agreement or any other Credit
Document by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective ten days after such mailing.  Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
Law.


11.11            Waiver of Jury Trial; Waiver of Consequential Damages.


EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  Each of the parties to this
Credit Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents and in the FMB Mortgage.


11.12            Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.13            Further Assurances.


The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.


11.14            Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be
 
69

--------------------------------------------------------------------------------


informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


11.15            Entirety.


This Credit Agreement together with the other Credit Documents and the Fee
Letters represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.


11.16            Binding Effect; Continuing Agreement.


(a)           This Credit Agreement shall become effective at such time when all
of the conditions set forth in Section 4.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower and the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Credit Agreement shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns.


(b)           This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Revolving Loans, interest, fees and
other Borrower Obligations have been paid in full and all Letters of Credit and
Commitments have been terminated.  Upon termination, the Borrower shall have no
further obligations (other than the indemnification provisions and other
provisions that by their terms survive) under the Credit Documents; provided
that should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and
 
70

--------------------------------------------------------------------------------


expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.


11.17            Reserved.


11.18            USA Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the names and addresses of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.


11.19            Acknowledgment.


Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to the Borrower.  Each of the parties to this
Credit Agreement acknowledges and agrees that any such covenants that require
the Borrower to cause any of its Subsidiaries to take or to refrain from taking
specified actions will be enforceable unless prohibited by applicable law or
regulatory requirement.


11.20            Replacement of Lenders.


If (a) any Lender requests compensation under Section 3.12, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, or (c) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.3(b);


(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and L/C Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Credit Documents (including any amounts under Section 3.14) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);


(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)           such assignment does not conflict with applicable Laws; and


71

--------------------------------------------------------------------------------


(v)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Revolving
Loans and participations in L/C Obligations pursuant to this Section shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
 


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


72

--------------------------------------------------------------------------------



Signature Page to Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY
 

 
Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.


BORROWER:


TEXAS-NEW MEXICO POWER COMPANY
a Texas corporation




By:           /s/ Terry R.
Horn                                                                
Name:      Terry R.
Horn                                                                
Title:        Vice President and Treasurer









S - 1


 
 

--------------------------------------------------------------------------------

 
Signature Page to Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY

 
 
LENDERS:
 



JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender and in
its capacity as Administrative Agent and L/C Issuer




By:           /s/ Jennifer
Fitzgerald                                                                
Name:      Jennifer
Fitzgerald                                                      
Title:        Associate                                           






UNION BANK, N.A.,
individually in its capacity as a Lender and in its capacity as Syndication
Agent




By:          /s/ Robert J.
Cole                                                      
Name:     Robert J.
Cole                                                                
Title:       Vice
President                                                      






KEYBANK NATIONAL ASSOCIATION,
individually in its capacity as a Lender and as Documentation Agent




By:           /s/ Keven D.
Smith                                                                
Name:      Keven D.
Smith                                                                
Title:        Senior Vice
President                                                                




UNITED WESTERN BANK,
as a Lender




By:           /s/ Michael
Saun                                                                
Name:      Michael
Saun                                                                
Title:        Senior Vice
President                                                                


SUNTRUST BANK,
as a Lender




By:           /s/ Andrew
Johnson                                                                
Name:     Andrew Johnson                                                      
Title:       Director                                           






S - 2

--------------------------------------------------------------------------------


Signature Page to Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY
 
 
 
 
 
WELLS FARGO BANK, N.A.,
as a Lender




By:           /s/ Yann
Blindert                                                                
Name:      Yann Blindert                                                      
Title:        Assistant Vice President


 

S - 3


 
 

--------------------------------------------------------------------------------

 
